Citation Nr: 0837310	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-42 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942.  He had additional service with 
the recognized guerrillas and the Regular Philippine Army 
from January 1945 to January 1946.  His death occurred in 
December 1974.  The appellant in this matter is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.                 

By a July 2006 decision, the Board remanded the case for 
additional development of the record.  In a March 2007 
decision, the Board once again remanded the case for further 
development.  The purposes of that remand have been met to 
the extent possible.   

In the March 2007 remand, the Board directed the RO to send a 
letter to the appellant for the purpose of determining her 
desire for a hearing before the Board as to the matter on 
appeal.  If a hearing before the Board, sitting at the RO, 
was requested, arrangements were to be made to schedule such 
proceeding.  Thus, in May 2007, the RO sent the appellant a 
letter requesting that she inform them as to whether she 
would like a hearing before the Board sitting at the RO.  The 
evidence of record is negative for a response from the 
appellant.  The Board will therefore proceed with the appeal.  
38 C.F.R. § 20.702(d) (2007).







FINDINGS OF FACT

1.  The certificate of death indicates that the immediate 
cause of the veteran's death in December 1974 was cardio-
respiratory arrest due to hepatic insufficiency due to 
hepatocelluar carcinoma (cancer of the liver).     

2.  At the time of his death, service connection was not in 
effect for any disease or disability.

3.  The preponderance of the evidence shows that the 
veteran's fatal cancer of the liver did not begin during 
service or for many years thereafter and was not linked to 
any incident of active duty.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2003, August 2006 and May 2007 letters sent to the 
appellant by the RO adequately apprised her of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2003, August 2006 and May 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant 
was effectively informed of the evidence needed to 
substantiate her claim, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the August 2006 and May 
2007 letters informed her about how VA determines effective 
dates and disability ratings, as required by Dingess.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in February 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in August 2006 and May 2007, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this timing defect in Pelegrini 
notice affected the essential fairness of the adjudication, 
and thus, the presumption of prejudice is rebutted.  Sanders, 
supra.  While the appellant does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.

Duty to Assist

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision.   

The only service medical record in the claims file is an 
Affidavit for Philippine Army Personnel.  In the July 2006 
remand, the Board noted that no records of in-service medical 
evaluation or treatment were on file, and despite their 
absence, the RO had not entered a formal determination as to 
their unavailability, with notice to the appellant.  In May 
2007, the RO requested that the National Personnel Records 
Center (NPRC) provide the veteran's service medical records.  
The evidence of record is negative for a response from the 
NPRC.  However, the Board observes that, notwithstanding the 
Board remand requests, the record does show that there was an 
earlier request from the RO to the NPRC for the veteran's 
service medical records, dated in January 1975, and the NPRC 
responded in May 1975 that there were no clinical records and 
no record of physical examination.  Thus, the Board is 
satisfied that no additional records are available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.     

The Affidavit for Philippine Army Personnel is negative for 
any complaints or findings of a liver disorder, to include 
cancer and there is no post-service medical evidence of such 
disease until November 1974, almost 29 years after the 
veteran's separation from service and a month before his 
death.  In addition, there is no medical evidence or 
competent opinion of a nexus between the veteran's liver 
cancer and any incident of service.  Under these 
circumstances, VA is not required to obtain an opinion 
regarding whether the veteran's death was attributable to 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The claims file includes all known 
available relevant evidence needed to adjudicate this claim.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic diseases, such as 
malignant tumor (cancer), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In the present case, the cause of the veteran's death was 
reported on the death certificate to be cardio-respiratory 
arrest due to hepatic insufficiency due to hepatocelluar 
carcinoma or liver cancer.  The veteran died in December 
1974.  The appellant contends, in essence, that the veteran's 
death was due to in-service events, to include his smoking 
three packs of cigarettes a day and excessive alcohol 
consumption during that time.

As noted above, the only service medical record in the claims 
file is an Affidavit for Philippine Army Personnel.  In this 
document, the veteran indicated that he had no wounds or 
illnesses incurred during service.  

Private medical records show that in November 1974, the 
veteran was hospitalized with abdominal pains for the past 
month and a half.  Upon admission, it was noted that the 
veteran was a chronic smoker and "alcoholic drinker".  He 
was diagnosed with hepatomegaly-hepatocellular carcinoma.  As 
stated above, he died in December 1974.  

In this case, the Board finds that there is no post-service 
medical evidence relating to carcinoma of the liver until the 
month immediately preceding the veteran's death or decades 
post- service.  With respect to negative evidence, the Court 
of Appeals for Veterans Claims has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  The one year 
presumptive provisions that apply to a malignant tumor 
(cancer) found at 38 C.F.R. §§ 3.307, 3.309 do not help the 
claimant because, as noted above, the first diagnosis of 
liver cancer was many years after the veteran's service.  
There is also no competent medical evidence or opinion that 
suggests a link between the veteran's liver cancer and any 
remote incident of service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.312 (2006); Ruiz v. Gober, 10 Vet. App. 352 (1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

As stated above, in the instant case, there is no medical 
opinion of record linking the veteran's fatal liver cancer to 
service, or the veteran's death to a disability of service 
origin.  The only evidence of record supporting the 
appellant's claim is her own lay opinion that the veteran's 
death-causing liver cancer was related to his period of 
service.  However, as a lay person, the appellant is not 
competent to provide an opinion that requires specialized 
medical training, such as the etiology of the veteran's liver 
cancer.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With respect to the appellant's opinion concerning the 
veteran's tobacco abuse during active service, the Board 
observes that service connection is prohibited for disability 
or death resulting from disease or injury attributable to the 
use of tobacco products during a veteran's active service for 
all claims, including the appellant's currently appealed 
claim, filed after June 9, 1998.  38 U.S.C.A. § 1103(a); 38 
C.F.R. § 3.300(a).  As far as the appellant's allegation that 
in-service alcohol abuse caused or materially contributed to 
her husband's liver cancer, aside from the fact that there is 
no competent evidence of record that links the veteran's 
carcinoma of the liver top any event of service, direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol (or drugs).  38 C.F.R. § 3.301.

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not warranted.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, this doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


